Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant: The pending claims are indefinite because claims 1 and 2 have different method steps, yet claim 2 depends from claim 1. The same issue is present for claims 3 and 4, and 7 and 8. Therefore, claims 1 and 2, 3 and 4 and 7 and 8 are treated as alternative method species. Further, the primer pairs with the same number recite primers with different sequences in claims 1 and 2 and 3 and 4.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a method for determining from a bacterial sample information on both the phylogenetic origin and the antibiotic resistances of bacterial strains, the method comprising the step of: 
A) Performing PCR reactions comprising the following primer pairs: 
a. Primer pair 1 consisting of a forward primer comprising a sequence of SEQ ID NO:46 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:47 or a sequence having at least 80% sequence identity therewith,
 b. Primer pair 2 consisting of a forward primer comprising a sequence of SEQ ID NO:48 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:49 or a sequence having at least 80% sequence identity therewith, 
c. Primer pair 3 consisting of a forward primer comprising a sequence of SEQ ID NO:51 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:52 or a sequence having at least 80% sequence identity therewith, 
d. Primer pair 4 consisting of a forward primer comprising a sequence of SEQ ID NO:54 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:55 or a sequence having at least 80% sequence identity therewith, 
e. Primer pair 5 consisting of a forward primer comprising a sequence of SEQ ID NO:57 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:58 or a sequence having at least 80% sequence identity therewith, 
f. Primer pair 6 consisting of a forward primer comprising a sequence of SEQ ID NO:60 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:61 or a sequence having at least 80% sequence identity therewith, 
g. Primer pair 7 consisting of a forward primer comprising a sequence of SEQ ID NO:62 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:63 or a sequence having at least 80% sequence identity therewith, and
h. Primer pair 8 consisting of a forward primer comprising a sequence of SEQ ID NO:65 or a sequence having at least 80% sequence identity therewith, and a reverse primer comprising a sequence of SEQ ID NO:66 or a sequence having at least 80% sequence identity therewith.
Group II, claim(s) 21 and 22, drawn to method for determining from a bacterial sample information on both the phylogenetic origin and the antibiotic resistances of bacterial strains, the method comprising the steps of: 
A) determining which nucleotide is present 
a. at position 814 in the KPC-2 coding sequence (SEQ ID NO:87), 
b. at position 82 in the NDM-1 coding sequence (SEQ ID NO:88), 
c. at position 104 in the OXA-9 coding sequence (SEQ ID NO:89), 
d. at position 186 in the OXA-48 coding sequence (SEQ ID NO:90), 
e. at position 556 in the CTX-M-9 coding sequence (SEQ ID NO:91), 
f. at position 453 in the CTX-M-15 coding sequence (SEQ ID NO:92), 
g. at position 223 in the AAC(6')-lb-cr coding sequence (SEQ ID NO:93), and 
h. at position 454 in the AAC(6')-lb-cr coding sequence (SEQ ID NO:93), 
or at analogous positions in variants or homologous coding sequences having at least 80% sequence identity with the indicated coding sequences, and 
B) determining information on both the phylogenetic origin and antibiotic resistances of the bacterial strain based on a comparison of the pattern of the determined nucleotides with respective predetermined patterns of bacterial strains, which phylogenetic origin and antibiotic resistances are known.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of primer pairs in step A)
A) primer pairs 1-8 (claim 1, claim 19),
B) primer pairs 1-8 (claim 2).
Species of additional primer pairs in step A)
C) Please select one or more primer pairs from primer pairs 9-13 (claim 3),
D) Please select one or more primer pairs from primer pairs 9-13 (claim 4).
E) Please select one or more primer pairs from primer pairs 14-19 (claim 11).
F) Please select one or more primer pairs from primer pairs 20-27 (claim 13).
Species of extension primers 
G) Set of extension primers in claim 7 and 20.
H) Set of extension primers in claim 8.
Species of additional extension primers
I) Please select one or more of additional extension primers from claim 9.
J) Please select one or more of additional extension primers from claim 10.
K) Please select at least one additional extension primer from claim 12 (if specie E is elected).
L) Please select at least one additional extension primer from claim 14 (if specie F is elected).

Applicant is required, in reply to this action, to elect a single species from each of the sets of species if Group I is elected to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, the method of Group Ii does not require amplification of sequences followed by primer extension reactions.
The species lack a unifying special technical feature since the primers used for amplification differ between the sets.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 11, 2021